 Case: 1:20-cv-00693-SJD-KLL Doc #: 12 Filed: 04/07/21 Page: 1 of 6 PAGEID #: 74




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


JEFFERY WOODS,                                        Case No. 1:20-cv-693
     Plaintiff,
                                                      Dlott, J.
       vs.                                            Litkovitz, M.J.

ARTHUR M. NEY, JR., et al.,                           REPORT AND
    Defendants.                                       RECOMMENDATION

       Plaintiff, an inmate at the Marion Correctional Institution, in Marion, Ohio, has filed

this pro se action under 42 U.S.C. §§ 1983, 1985, and 1986 against defendants former

Hamilton County Prosecuting Attorney Arthur M. Ney, Jr., former Hamilton County Assistant

Prosecuting Attorneys Janna Flessa and Thomas P. Longano, defense attorney Peter

Rosenwald, Dr. Nancy Schmidtgoessling, and Hamilton County Common Pleas Court Judge

William S. Matthews. It appears that plaintiff is challenging his 1986 Hamilton County, Ohio,

criminal convictions and sentence in Case No. B-852988. (See Doc. 1-1). Plaintiff has paid

the filing fee. (Doc. 10).

       This matter is before the Court for a sua sponte review of the complaint to determine

whether the complaint or any portion of it should be dismissed because it is frivolous, malicious,

fails to state a claim upon which relief may be granted or seeks monetary relief from a defendant

who is immune from such relief. See Prison Litigation Reform Act of 1995 § 805, 28 U.S.C.

§ 1915A(b).

       Although plaintiff has paid the filing fee, the Court is required by statute to screen the

complaint to determine if it is frivolous, malicious, fails to state a claim upon which relief may

be granted, or states a claim against a person who is immune from suit. See McGore v.

Wrigglesworth, 114 F.3d 601, 608 (6th Cir. 1997) (“A district court is required to screen all civil
 Case: 1:20-cv-00693-SJD-KLL Doc #: 12 Filed: 04/07/21 Page: 2 of 6 PAGEID #: 75




cases brought by prisoners, regardless of whether the inmate paid the full filing fee, is a pauper,

is pro se, or is represented by counsel as the statute does not differentiate between various civil

actions brought by prisoners”), overruled on other grounds by Jones v. Bock, 549 U.S. 199, 206

(2007); see also LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013).

       A complaint may be dismissed as frivolous when the plaintiff cannot make any claim

with a rational or arguable basis in fact or law. Neitzke v. Williams, 490 U.S. 319, 328-29

(1989); see also Lawler v. Marshall, 898 F.2d 1196, 1198 (6th Cir. 1990). An action has no

arguable legal basis when the defendant is immune from suit or when plaintiff claims a violation

of a legal interest which clearly does not exist. Neitzke, 490 U.S. at 327. An action has no

arguable factual basis when the allegations are delusional or rise to the level of the irrational or

“wholly incredible.” Denton v. Hernandez, 504 U.S. 25, 32 (1992); Lawler, 898 F.2d at 1199.

The Court need not accept as true factual allegations that are “fantastic or delusional” in

reviewing a complaint for frivolousness. Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010)

(quoting Neitzke, 490 U.S. at 328).

       Congress also has authorized the sua sponte dismissal of prisoner complaints that fail to

state a claim upon which relief may be granted. 28 U.S.C. § 1915A(b)(1). A complaint filed by

a pro se plaintiff must be “liberally construed” and “held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)

(quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). By the same token, however, the

complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Hill, 630 F.3d at 470-71 (“dismissal


                                                  2
 Case: 1:20-cv-00693-SJD-KLL Doc #: 12 Filed: 04/07/21 Page: 3 of 6 PAGEID #: 76




standard articulated in Iqbal and Twombly governs dismissals for failure to state a claim” under

§§ 1915A(b)(1) and 1915(e)(2)(B)(ii)).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The Court must accept all well-

pleaded factual allegations as true, but need not “accept as true a legal conclusion couched as a

factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286

(1986)). Although a complaint need not contain “detailed factual allegations,” it must provide

“more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at

678 (citing Twombly, 550 U.S. at 555). A pleading that offers “labels and conclusions” or “a

formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at

555. Nor does a complaint suffice if it tenders “naked assertion[s]” devoid of “further factual

enhancement.” Id. at 557. The complaint must “give the defendant fair notice of what the . . .

claim is and the grounds upon which it rests.” Erickson, 551 U.S. at 93 (citations omitted).

       Plaintiff alleges that in 1985 he was subject to criminal proceedings in the Hamilton

County, Ohio, Court of Common Pleas and was subsequently convicted of rape and robbery.

(Doc. 1-1 at PageID 14-15). Although not set forth in plaintiff’s complaint, his convictions

were affirmed by the Ohio state courts. See State v. Woods, Nos. C-860576, C-870179, 1987

WL 12463 (Ohio Ct. App. June 10, 1987) (per curiam), perm. app. denied, 732 N.E.2d 999

(Ohio 2000) (table). This Court later dismissed plaintiff’s petition for habeas corpus relief as

time-barred, and the Sixth Circuit denied his application for a certificate of appealability. See In

re Woods, No. 19-3029 (6th Cir. Mar. 14, 2019) (Cole, Siler, Clay, JJ.) (setting forth the


                                                 3
  Case: 1:20-cv-00693-SJD-KLL Doc #: 12 Filed: 04/07/21 Page: 4 of 6 PAGEID #: 77




procedural history of plaintiff’s attempts to seek federal relief from his convictions). Plaintiff

has since filed several unsuccessful motions for leave to file a second or successive habeas

corpus petition. See id. 1

        In the instant complaint, plaintiff alleges that in 2017 he discovered that his mental health

records were sealed prior to trial, preventing him from proving an insanity defense to the above

offenses. (Doc. 1-1 at PageID 15-16). Plaintiff claims that defendants Ney, Flessa, Matthews,

and Longano, acting with discriminatory animus based on plaintiff’s racial background,

conspired to seal his records to obtain his convictions. (Doc. 1-1 at PageID 16). Plaintiff

further alleges that defendants Rosenwald and Schmidtgoessling were aware of the conspiracy

but took no action to prevent it. (Doc. 1-1 at PageID 17-19). Additionally, plaintiff contends

that defendants Ney, Flessa, Matthews, and Longano withdrew trial subpoenas for mental health

doctors who would have testified at trial as to plaintiff’s mental health at the time of the crimes.

(Doc. 1-1 at PageID 16).

        For relief, plaintiff seeks declaratory, injunctive, and monetary relief. (Doc. 1-1 at

PageID 20).

        Plaintiff’s complaint is barred by Heck v. Humphry, 512 U.S. 477 (1994), and should be

dismissed without prejudice.

        In Heck, the Supreme Court held that a civil action under § 1983 cannot proceed if the

action serves to undermine a criminal conviction not reversed on appeal or vacated by

expungement or by writ of habeas corpus. Heck, 512 U.S. at 486-87. By challenging his


         1
           This Court may take judicial notice of proceedings in its own and other courts of record. See Rodic v.
Thistledown Racing Club, Inc., 615 F.2d 736, 738 (6th Cir. 1980) (quoting Granader v. Public Bank, 417 F.2d 75, 82
83 (6th Cir. 1969)). See also National Union Fire Ins. Co. v. VP Bldgs., Inc., 606 F.3d 835, 839 n.2 (6th Cir. 2010);
Lyons v. Stovall, 188 F.3d 327, 333 n.3 (6th Cir. 1999).
                                                         4
  Case: 1:20-cv-00693-SJD-KLL Doc #: 12 Filed: 04/07/21 Page: 5 of 6 PAGEID #: 78




ability to raise the defense of insanity, plaintiff seeks to call into question his underlying

Hamilton County convictions for rape and robbery. Because plaintiff does not allege that his

convictions have been reversed on appeal or vacated by expungement or by writ of habeas

corpus, his complaint is barred by Heck. 2

        Accordingly, in sum, plaintiff’s complaint should be DISMISSED WITHOUT

PREJUDICE as Heck-barred.

                           IT IS THEREFORE RECOMMENDED THAT:

        1. Plaintiff’s complaint be DISMISSED WITHOUT PREJUDICE as Heck-barred.

        2. The Court certify pursuant to 28 U.S.C. § 1915(a)(3) that for the foregoing reasons an

appeal of any Order adopting this Report and Recommendation would not be taken in good faith.

See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other grounds, Jones

v. Bock, 549 U.S. 199, 203 (2007).




Date:     4/6/2021
                                                              Karen L. Litkovitz
                                                              United States Magistrate Judge




         2
           The same principle enunciated in Heck with respect to § 1983 claims also applies to conspiracy claims
brought under 28 U.S.C. § 1985. See Lanier v. Bryant, 332 F.3d 999, 1005–06 (6th Cir.2003). Plaintiff’s
derivative claim under § 1986 would likewise fail to state a claim for relief because there can be no violation of
§ 1986 without a predicate violation of § 1985. See Browder v. Tipton, 630 F.2d 1149, 1155 (6th Cir. 1980).

                                                         5
 Case: 1:20-cv-00693-SJD-KLL Doc #: 12 Filed: 04/07/21 Page: 6 of 6 PAGEID #: 79




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


JEFFERY WOODS,                                       Case No. 1:20-cv-693
     Plaintiff,
                                                     Dlott, J.
       vs                                            Litkovitz, M.J.

ARTHUR M. NEY, JR., et al.,
    Defendants.

                                            NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s) of the

R&R objected to, and shall be accompanied by a memorandum of law in support of the

objections. A party shall respond to an opponent’s objections within FOURTEEN DAYS after

being served with a copy of those objections. Failure to make objections in accordance with this

procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States

v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 6
